IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


JEFFREY ALLEN WOLF,                       : No. 17 WM 2017
                                          :
                  Petitioner              :
                                          :
                                          :
           v.                             :
                                          :
                                          :
ERIE COUNTY COMMON PLEAS                  :
COURT,                                    :
                                          :
                  Respondent              :


                                     ORDER



PER CURIAM

     AND NOW, this 24th day of April, 2017, the Petition for Writ of Mandamus is

DENIED.